FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (herein called the “Amendment”) made as
of July 22, 2009 by and among Double Eagle Petroleum Co., a Maryland corporation
(“Borrower”), Bank of Oklahoma, N.A., individually and as administrative agent
(in such capacity, “Administrative Agent”) and as LC Issuer, and the Lenders
party to the Original Credit Agreement defined below (“Lenders”).

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent and Lenders entered into that certain
Credit Agreement dated as of February 26, 2009 (as amended, supplemented, or
restated to the date hereof, the “Original Credit Agreement”), for the purpose
and consideration therein expressed, whereby Lenders became obligated to make
loans to Borrower as therein provided; and

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Original
Credit Agreement to terminate the Term Loan Commitment, to refinance the Term
Loans with proceeds of Revolving Loans, and to make certain other modifications
as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

§ 1.1. Terms Defined in the Original Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Amendment.

§ 1.2. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Amendment shall have the meanings assigned to them in
this Section 1.2.

“Amendment” means this First Amendment to Credit Agreement.

“Amendment Documents” means this Amendment and the confirmation by Guarantor
with respect to this Amendment and any other document required to be delivered
by Borrower pursuant to Article III hereof.

“Credit Agreement” means the Original Credit Agreement as amended hereby.

“Original Omnibus Certificate” means the Omnibus Certificate dated February 26,
2009 executed and delivered by officers of Borrowers pursuant to the Original
Credit Agreement.

ARTICLE II.

AMENDMENTS TO ORIGINAL AGREEMENT

§ 2.1. Defined Terms.

(a) The following definitions in Section 1.1 of the Original Credit Agreement
are hereby amended in their entirety to read as follows:

“’Applicable Utilization Level’ means on any date the level set forth below that
corresponds to the percentage, at the close of business on such day, equivalent
to the (i) Revolving Loan Facility Usage divided by (ii) the Borrowing Base (the
“Utilization Percent”):

          Applicable Utilization Level   Utilization Percent Level I   less than
50% Level II   greater than or equal to 50% but less         than 75% Level III
  greater than or equal to 75% but less         than 90% Level IV   Greater than
or equal to 90%

“’Commitment’ means for each Lender its Revolving Loan Commitment.”

(b) The following definitions are hereby added to Section 1.1 of the Original
Credit Agreement in alphabetical order to read as follows:

“’Adjusted Consolidated EBITDAX’ means, for any Fiscal Quarter, Consolidated
EBITDAX for such Fiscal Quarter adjusted (a) as permitted and in accordance with
Article 11 of Regulation S-X promulgated by the SEC, (b) to give effect to any
acquisition or divestiture made by Borrower or any of its Consolidated
Subsidiaries during such Fiscal Quarter as if such transactions had occurred on
the first day of such Fiscal Quarter, regardless of whether the effect is
positive or negative.”

“’Consolidated EBITDAX’ means, for any period (without duplication), the sum of
(1) Consolidated Net Income during such period (excluding extraordinary gains
and losses), plus (2) all interest paid or accrued during such period on
Indebtedness (including amortization of original issue discount and the interest
component of any deferred payment obligations and Capital Lease Obligations)
which was deducted in determining such Consolidated Net Income, plus (3) all
income taxes which were deducted in determining such Consolidated Net Income,
plus (4) all depreciation, amortization (including amortization of good will and
debt issue costs), depletion, exploration expense and other non-cash charges
(including any provision for the reduction in the carrying value of assets
recorded in accordance with GAAP and including those resulting from the
requirements of FASB 133, 143, 144 or 157) which were deducted in determining
such Consolidated Net Income, minus (5) all non-cash items of income which were
included in determining such Consolidated Net Income.”

“’Consolidated Funded Debt’ means the categories of Liabilities of Borrower and
its properly Consolidated Subsidiaries described in clauses (a), (b), (c), (f),
(h) and (j) of the definition of “Indebtedness” in Section 1.1 (without
duplication).”

“’Maturity Date’ means July 31, 2010.”

§ 2.2. Schedules. Schedule 4 to the Original Credit Agreement is hereby amended
in its entirety to read as set forth in Schedule 4 attached hereto.

§ 2.3. Term Loan Commitment and Term Loans.

(a) The Term Loan Commitments are hereby terminated.

(b) Section 2.1(b) is hereby deleted from the Original Credit Agreement.

(c) Borrower shall repay the Term Loans, in full, on or before the Term Loan
Maturity Date with proceeds of Revolving Loans.

§ 2.4. Subsequent Determinations of Borrowing Base. The second sentence of
Section 2.9 of the Original Credit Agreement which reads as follows:

“By June 1 and December 31, Administrative Agent shall determine the amount of a
proposed Borrowing Base; and Administrative Agent shall then deliver to each
Lender such proposed Borrowing Base.”

is hereby amended in its entirety to read as follows:

“By June 15 and December 15 of each year, Administrative Agent shall determine
the amount of a proposed Borrowing Base; and Administrative Agent shall then
deliver to each Lender such proposed Borrowing Base.”

§ 2.5. Reaffirmation of Borrowing Base. Administrative Agent hereby notifies
Borrower that the Borrowing Base in effect during the period from the date
hereof until the next Determination Date shall be $45,000,000.

§ 2.6. Funded Debt to EBITDAX Ratio. The following new Section 7.15 is hereby
added at the end of Article VII of the Original Credit Agreement to read as
follows:

“Section 7.15 Funded Debt to EBITDAX Ratio. As of the end of each Fiscal
Quarter, the ratio of (a) Consolidated Funded Debt as of the end of such Fiscal
Quarter to (b) Adjusted Consolidated EBITDAX for the period of twelve
consecutive calendar months then ended shall never be greater than 3.5 to 1.0.”

§ 2.7. Waiver. Borrower has requested that Lenders consent to the merger of
Petrosearch Energy Corporation into a newly formed wholly-owned Subsidiary of
Borrower (“New Subsidiary”), with New Subsidiary being the surviving entity (the
“Merger”), and waive the violation of Section 7.5 of the Original Agreement that
would occur as a result of the Merger. Accordingly, Lenders hereby waive any
violation of Section 7.5 that arises solely as a result of the Merger. The
foregoing waiver shall not constitute a waiver of any other provisions of the
Credit Agreement or this Amendment.

§ 2.8. Delivery of Security Documents from New Subsidiary. Contemporaneously
with the consummation of the Merger, Borrower shall deliver to Administrative
Agent the following:

(i) the Certificate of Merger and the Merger Agreement relating to the Merger
and the organization documents of New Subsidiary;

(ii) a certificate of the applicable officer of New Subsidiary dated the date of
this Amendment certifying: (i) that resolutions adopted by its Board of
Directors authorize the execution, delivery and performance of the Guaranty
Supplement of New Subsidiary; (ii) the names and true signatures of the officers
of New Subsidiary are true and correct; (iii) the organization documents and all
amendments thereto of New Subsidiary are in full force and effect; and

(iii) a Guaranty Supplement from New Subsidiary as required under Sections 6.15,
6.16 and 6.17 of the Credit Agreement.

§ 2.9. Changes in Commitments. Each Lender hereby agrees that its Commitment
shall be the amount set forth opposite such Lender’s name on Schedule 4 to this
Amendment.

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

§ 3.1. Effective Date. This Amendment shall become effective as of the date
first above written when and only when:

(a) Administrative Agent shall have received all of the following, at
Administrative Agent’s office, duly executed and delivered and in form and
substance satisfactory to Administrative Agent, all of the following:

(i) this Amendment;

(ii) a certificate of the Secretary of Borrower dated the date of this Amendment
certifying: (i) that resolutions adopted by the Board of Directors of Borrower
attached to the Original Omnibus Certificate authorize the execution, delivery
and performance of this Amendment and the other Amendment Documents by Borrower;
(ii) the names and true signatures of the officers of the Borrower which were
attached to the Original Omnibus Certificate are true and correct; (iii) the
articles of incorporation and all amendments thereto and the bylaws and all
amendments thereto of Borrower attached to the Original Omnibus Certificate are
in full force and effect; and (iv) that all of the representations and
warranties set forth in Article IV hereof are true and correct at and as of the
time of such effectiveness, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date; and

(iii) such other supporting documents as Administrative Agent may reasonably
request.

(b) Borrower shall have paid, in connection with such Loan Documents, all
recording, handling, amendment and other fees required to be paid to
Administrative Agent pursuant to any Loan Documents.

(c) Borrower shall have paid, in connection with such Loan Documents, all other
fees and reimbursements to be paid to Administrative Agent pursuant to any Loan
Documents, or otherwise due Administrative Agent and including fees and
disbursements of Administrative Agent’s attorneys.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

§ 4.1. Representations and Warranties of Borrower. In order to induce each
Lender to enter into this Amendment, Borrower represents and warrants to each
Lender that:

(a) The representations and warranties contained in Article V of the Original
Agreement are true and correct at and as of the time of the effectiveness
hereof, except to the extent that the facts on which such representations and
warranties are based have been changed by the extension of credit under the
Credit Agreement except to the extent such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.

(b) Borrower is duly authorized to execute and deliver this Amendment and the
other Amendment Documents and is and will continue to be duly authorized to
borrow monies and to perform its obligations under the Credit Agreement.
Borrower has duly taken all corporate action necessary to authorize the
execution and delivery of this Amendment and the other Amendment Documents] and
to authorize the performance of the obligations of Borrower hereunder and
thereunder.

(c) The execution and delivery by Borrower of this Amendment and the other
Amendment Documents, the performance by Borrower of its obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the articles of incorporation and bylaws of Borrower, or of any
material agreement, judgment, license, order or permit applicable to or binding
upon Borrower, or result in the creation of any lien, charge or encumbrance upon
any assets or properties of Borrower. Except for those which have been obtained,
no consent, approval, authorization or order of any court or governmental
authority or third party is required in connection with the execution and
delivery by Borrower of this Amendment and the other Amendment Documents or to
consummate the transactions contemplated hereby and thereby.

(d) When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding obligation of Borrower, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights and by equitable principles of general application.

(e) The audited annual Consolidated financial statements of Borrower dated as of
December 31, 2008 and the unaudited quarterly Consolidated financial statements
of Borrower dated as of March 31, 2009 fairly present the Consolidated financial
position at such dates and the Consolidated statement of operations and the
changes in Consolidated financial position for the periods ending on such dates
for Borrower. Copies of such financial statements have heretofore been delivered
to each Lender. Since such dates no material adverse change has occurred in the
financial condition or businesses or in the Consolidated financial condition or
businesses of Borrower.

ARTICLE V.

MISCELLANEOUS

§ 5.1. Ratification of Agreements. The Original Credit Agreement as hereby
amended is hereby ratified and confirmed in all respects. The Loan Documents, as
they may be amended or affected by the various Amendment Documents, are hereby
ratified and confirmed in all respects. Any reference to the Credit Agreement in
any Loan Document shall be deemed to be a reference to the Original Credit
Agreement as hereby amended. The execution, delivery and effectiveness of this
Amendment and the other Amendment Documents shall not, except as expressly
provided herein or therein, operate as a waiver of any right, power or remedy of
Lenders under the Credit Agreement, the Notes, or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement, the Notes or any
other Loan Document.

§ 5.2. Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower herein shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of the Loans, and shall further survive until all of the Obligations
are paid in full. All statements and agreements contained in any certificate or
instrument delivered by any Restricted Person hereunder or under the Credit
Agreement to any Lender shall be deemed to constitute representations and
warranties by, and/or agreements and covenants of, Borrower under this Amendment
and under the Credit Agreement.

§ 5.3. Loan Documents. This Amendment is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto.

§ 5.4. Governing Law. This Amendment shall be governed by and construed in
accordance the laws of the State of Colorado and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.

§ 5.5. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment and the other Amendment Documents may be validly
executed by facsimile or other electronic transmission.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[The remainder of this page has been intentionally left blank.]

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

DOUBLE EAGLE PETROLEUM CO., as Borrower

          By:   /s/ Kurtis Hooley
     
   
Name:
  Kurtis Hooley    
 
       
Title:
  Chief Financial Officer    
 
   



    BANK OF OKLAHOMA, N.A., as Administrative Agent, LC Issuer and a Lender

          By:   /s/ Guy Evangelista
   
Name:
  Guy Evangelista    
 
   



    Title:Sr. Vice President

          AMERICAN NATIONAL BANK, as a Lender By:   /s/ Kevin Donaldson
     
   
Name:
  Kevin Donaldson    
 
       
Title:
  Vice President    
 
   

[First Amendment]

CONSENT AND AGREEMENT

The undersigned Guarantor hereby (i) consents to the provisions of this
Amendment and the transactions contemplated herein, (ii) ratifies and confirms
the Guaranty dated as of February 26, 2009 made by it for the benefit of
Administrative Agent and Lenders executed pursuant to the Credit Agreement and
the other Loan Documents, (iii) agrees that all of its respective obligations
and covenants thereunder shall remain unimpaired by the execution and delivery
of this Amendment and the other documents and instruments executed in connection
herewith, and (iv) agrees that the Guaranty and such other Loan Documents shall
remain in full force and effect.

EASTERN WASHAKIE MIDSTREAM, LLC

          By:   /s/ Kurtis Hooley
     
   
Name:
  Kurtis Hooley    
 
       
Title:
  Chief Financial Officer    
 
   

SCHEDULE 4

LENDERS SCHEDULE

                         
 
  Commitment/
          Amount equal to

 
  Revolving Loan
          Percentage Share of

 
  Commitment
  Percentage Share
  Borrowing Base

 
                       
Domestic Lending Office:
                       
 
                       
Bank of Oklahoma, N.A.
  $ 45,833,333   61.11 %   $ 27,500,000
 
                       
Address
                       
 
                       
1675 Broadway Suite 1650 Denver, CO 80202
                       
 
                       
Tel: 303/864-7347
                       
 
                       
Fax: 303/864-7349
                       
 
                       
Eurodollar Lending Office:
                       
 
                       
Same.
                       
 
                       
Domestic Lending Office:
                       
 
                       
American National Bank
  $ 29,166,667   38.89 %   $ 17,500,000
 
                       
Address
                       
 
                       
3033 E. First Avenue Denver, CO 80206
                       
 
                       
Tel: 303/394-5067
                       
 
                       
Fax: 303/394-5322
                       
 
                       
Eurodollar Lending Office
                       
 
                       
Same.
                       
 
                       
Total
  $ 75,000,000   100 %   $ 45,000,000
 
                       

as of July 22, 2009

